Taijaperro, J.
The plaintiffs allege that the defendant is indebted to them in the sum of six hundred dollars, with interest, at eight per cent, per annum, from 13th February, 1866, as shown by a promissory note drawn by defendant, and made payable on demand to their order. The defendant filed an exception, averring waut of amicable demand. Plaintiffs had judgment in their favor, and the defendant has appealed.
It seems clear that the defence «annot avail the defendant, even as to the question of costs; for he has not offered to comply with the demand, but on the contrary, resists it.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed, with costs. It is further ordered, that plaintiff recover thirty-five dollars damages from the defendant, for, a frivolous appeal.